UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 Commission File Number 000-51726 Magyar Bancorp, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Delaware 20-4154978 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 400 Somerset Street, New Brunswick, New Jersey 08901 (Address of Principal Executive Office) (Zip Code) (732) 342-7600 (Issuer’s Telephone Number including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 1, 2008 Common Stock, $0.01 Par Value 5,782,515 Transitional Small Business Disclosure Format YesoNoþ MAGYAR BANCORP, INC. Form 10-QSB Quarterly Report Table of Contents PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signature Pages 25 Table of Contents PART I.
